ITEM 77C DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the Dreyfus Institutional Preferred Money Market Fund (DIPMMF) and Dreyfus Institutional Preferred Plus Money Market Fund (DIPPMMF) Series of Dreyfus Institutional Preferred Money Market Funds, was held on December 28, 2009. Out of a total of 8,268,500,521 shares of DIPMMF and 705,633,851 shares of DIPPMMF (Shares) entitled to vote at the meeting, a total of 4,981,503,351 for DIPMMF and 677,177,692 for DIPPMMF were represented at the Meeting, in person or by proxy. The following matters were duly approved of the holders of the Funds outstanding Shares as follows: Dreyfus Institutional Preferred Money Market Fund Shares For Against Abstain 1. To approve amending the 4,980,390,950 390,198 722,203 Funds policy regarding lending Dreyfus Institutional Preferred Plus Money Market Fund Shares For Against Abstain 1. To approve amending the 677,177,692 0 0 Funds policy regarding lending
